Case 1:20-cv-20372-KMM Document 23-1 Entered on FLSD Docket 06/16/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO. 1:20-cv-20372-KMM

JAQUELINE HILL,

Plaintiff,
v.

RESURGENT CAPITAL SERVICES,
L.P.,

Defendant.
{

OFFER OF JUDGMENT

Pursuant to Fed. R. Civ. P. 68, Defendant Resurgent Capital Services, L.P. (““Resurgent”)
hereby serves an offer to allow judgment to be taken against it and in favor of Plaintiff, Jaqueline
D. Hill, as follows:

i. Resurgent makes this Offer of Judgment as to all claims set forth in Plaintiff's
Complaint (ECF No. 1).

2 Resurgent makes this offer to Plaintiff only.

ae Judgment shall be entered against Defendant Resurgent Capital Service, L.P. in the
total amount of ONE THOUSAND AND ONE DOLLARS ($1,001.00), as follows: ONE
THOUSAND DOLLARS ($1,000.00) for statutory damages under the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692 et seg.; and ONE DOLLAR ($1.00) for any and all other claims,
causes of action, and damages asserted against Resurgent.

4. In addition, the Judgment entered against Resurgent shall include an amount for

Plaintiff's reasonable attorney’s fees and costs incurred in connection with Plaintiff's prosecution
Case 1:20-cv-20372-KMM Document 23-1 Entered on FLSD Docket 06/16/2020 Page 2 of 2

of her claims against Resurgent, through the date of Plaintiffs acceptance of this Offer of
Judgment, in an amount to be agreed upon by Plaintiff and Resurgent or, alternatively, as
determined by the Court.

5. This Offer of Judgment is made solely for the purposes specified in Fed. R. Civ. P.
68 and is not an admission of liability by Resurgent.

6. In accordance with Rule 68, if this Offer of Judgment is not accepted by Plaintiff
within fourteen (14) days after service of this Offer of Judgement, this Offer of Judgment shall be
deemed withdrawn and evidence of this Offer of Judgment will be inadmissible except in any
proceeding to recover costs. If this Offer of Judgment is not accepted by Plaintiff and the judgment
finally obtained by Plaintiff is not more favorable than this Offer of Judgment, Plaintiff must pay

his costs and attorney’s feesi ed after service of this Offer of Judgment, as well as Resurgent’s

  
 
 

costs as allowed by the-aca

Accepted:

Date: & ~ = 94

 

Respectfully submitted,

MESSER STRICKLER, LTD.

By:  /s/ John M. Marees, IT
LAUREN M. BURNETTE, ESQUIRE
FL Bar No. 0120079
JOHN M. MAREES, II, ESQUIRE
FL Bar No. 0069879
12276 San Jose Blvd.
Suite 720
Jacksonville, FL 32223
(904) 527-1172
(904) 683-7353 (fax)
lburnette@messerstrickler.com

 
